Field, J.
In an action at law in this Commonwealth, the written paper put in evidence by the defendant is regarded not only as a receipt acknowledging the payment of money, but as an agreement that the money is received in full payment of all demands for damages sustained by reason of the defect in the highway complained of; and, so far as the written paper contains an agreement, it cannot be varied or controlled by evidence of an oral agreement made contemporaneously with it, and inconsistent with its terms. Brown v. Cambridge, 3 Allen, 474. Curley v. Harris, 11 Allen, 112. Goss v. Ellison, 136 Mass. 503. Leddy v. Barney, 139 Mass. 394. Osborn v. Martha's Vineyard Railroad, 140 Mass. 549.
It was not contended by the plaintiff, at the trial, “ that there was any fraud in procuring this writing,” which at common law would avoid it, and the plaintiff has not attempted to rescind the agreement by restoring the money he has received. The contention is, that there was a mistake, in this, that the plaintiff understood that the receipt covered only the claim for damages to his property, and did not include the claim for damages to his person, and that there was a distinct agreement between the plaintiff and Stone that the plaintiff should be paid something more if it appeared that he had been injured in his person. The agreement contained in the receipt is unambiguous, and clearly covers all demands for damages, whether to person or property; the oral agreement which the plaiptiff offered to prove is plainly inconsistent with the writing, and a mistake or misunderstanding on the part of the plaintiff of the legal import of the written agreement is not a ground for avoiding it at common law.
*195We need not decide whether the evidence offered would have been competent, if the plaintiff had intended to avail himself of his equitable rights pursuant to the St. of 1883, c. 223, § 14. It does not appear that the evidence was offered, or that the exceptions were taken, with reference to the rights conferred by this statute upon plaintiffs in actions at law.
Exceptions overruled.